 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:16-cr-179 TLN
12
                    Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE

15
     HERBERT ALEXANDER,
                                                      Date:       February 27, 2020
                    Defendant.                        Time:       9:30 a.m.
16
                                                      Court:      Hon. Troy L. Nunley
17

18

19

20          Plaintiff United States of America by and through Assistant United States Attorney Amy

21   Schuller Hitchcock, and Attorney Todd Leras on behalf of Defendant Herbert Alexander,
22
     stipulate as follows:
23
            1. This matter is presently set for status conference on February 13, 2020. By this
24
                stipulation, Defendant requests to continue the status conference to February 27,
25

26              2020.

27          2. The matter is also set for jury trial scheduled to begin on May 4, 2020, and time under
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              the Speedy Trial Act has been excluded to the trial date to allow for defense counsel
 2
                preparation under Local Code T4 (ECF Docket Entry 55).
 3
            3. In addition to preparing for trial, the parties are discussing a potential resolution of
 4
                the case and believe that continuance of the status conference to February 27, 2020
 5

 6              provides defendant enough time to consider a pending settlement proposal.

 7          4. Nothing in this stipulation and order shall preclude a finding that other provisions of
 8
                the Speedy Trial Act dictate that additional time periods are excludable from the
 9
                period within which a trial must commence.
10
            Assistant U.S. Attorney Amy Schuller Hitchcock has reviewed this proposed order and
11

12   authorized Todd Leras via email to sign it on her behalf.

13
     DATED: February 10, 2020
14
                                                           By      Todd D. Leras for
15                                                                 AMY SCHULLER HITCHCOCK
                                                                   Assistant United States Attorney
16
     DATED: February 10, 2020
17
                                                           By      /s/ Todd D. Leras
18                                                                 TODD D. LERAS
                                                                   Attorney for Defendant
19                                                                 HERBERT ALEXANDER
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for February 13, 2020, is
 4
     vacated. A new status conference is scheduled for February 27, 2020, at 9:30 a.m. Based on
 5

 6   previous representations by defense counsel, time has been excluded under the Speedy Trial Act,

 7   18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation up to
 8
     and including the jury trial scheduled to begin on May 4, 2020.
 9
            IT IS SO ORDERED.
10
     DATED: February 10, 2020
11

12
                                                             Troy L. Nunley
13                                                           United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
